        Case 1:21-cv-03040-RMP       ECF No. 6    filed 09/10/21   PageID.54 Page 1 of 3




 1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT

 2
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    Sep 10, 2021
 3                                                                      SEAN F. MCAVOY, CLERK



 4

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    CHARLES JOSEPH REEVIS,
                                                     NO: 1:21-CV-03040-RMP
 8                               Plaintiff,
                                                     ORDER DISMISSING ACTION
 9
            v.
10
      YAKIMA COMPETENCY
11    RESTORATION CENTER,

12                               Defendant.

13

14         By Order filed July 12, 2021, the Court instructed Plaintiff Charles Joseph

15   Reevis to provide his current mailing address and documents to proceed in forma

16   pauperis. ECF No. 5. The Order was mailed to Plaintiff at Spokane County

17   Detention Services. The Court cautioned Plaintiff that his failure to respond would

18   result in the dismissal of this action for failure to prosecute. Id. at 2. Plaintiff did

19   not respond to the Court’s Order and has filed nothing further in this action.

20

21
     ORDER DISMISSING ACTION -- 1
        Case 1:21-cv-03040-RMP       ECF No. 6    filed 09/10/21   PageID.55 Page 2 of 3




 1              DISMISSAL FOR FAILURE TO OBEY A COURT ORDER

 2            “Pursuant to Federal Rule of Civil Procedure 41(b), the district court may

 3   dismiss an action for failure to comply with any order of the court.” Ferdik v.

 4   Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). The district court should consider

 5   five factors when deciding whether to dismiss a case for failure to obey a court

 6   order:

 7         (1) The public’s interest in expeditious resolution of litigation; (2) the
           court’s need to manage its docket; (3) the risk of prejudice to the
 8         defendants; (4) the public policy favoring disposition of cases on their
           merits; and (5) the availability of less drastic alternatives.
 9   Ferdik, 963 F.2d at 1260-61 (citations omitted).

10            The first two factors weigh in favor of dismissal. The need to manage the

11   docket and the public’s interests are served by a quick resolution of civil rights

12   litigation. The third factor also favors dismissal. Defendants will not be

13   prejudiced if the claims are dismissed because the defendants have not yet been

14   served. Only the fourth factor arguably weighs against dismissal. Only the fourth

15   factor arguably weighs against dismissal, but the resolution of the filing fee

16   requirement, and whether Plaintiff qualifies to proceed in forma pauperis, must

17   occur before reaching the merits of Plaintiff’s case, in any event. ECF Nos. 4 and

18   5. As for the fifth factor, the only less drastic alternative would be to allow

19   Plaintiff yet more time to comply with the Court’s directive. Plaintiff, however,

20   already has had nearly two months in which to supply the required information;

21
     ORDER DISMISSING ACTION -- 2
        Case 1:21-cv-03040-RMP      ECF No. 6    filed 09/10/21   PageID.56 Page 3 of 3




 1   and Plaintiff failed to do so. Allowing a further extension would frustrate the

 2   purpose of the first two factors; therefore, the fifth factor favors dismissal. On

 3   balance, the four factors that favor dismissal outweigh the one that does not.

 4   Ferdik, 963 F.2d at 1263 (citing, Malone v. United States Postal Serv, 833 F.2d

 5   128, 133 n.2 (9th Cir. 1987) (four factors heavily supporting dismissal outweigh

 6   one against dismissal).

 7           Accordingly, IT IS ORDERED:

 8           1. This action is DISMISSED without prejudice for failure to obey a court

 9              order.

10           2. This case is CLOSED.

11           IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

12   this Order, provide a copy to Plaintiff at his last known address and CLOSE the

13   file. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this

14   Order would not be taken in good faith and would lack any arguable basis in law or

15   fact.

16           DATED September 10, 2021.

17

18
                                                 s/ Rosanna Malouf Peterson
19                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
20

21
     ORDER DISMISSING ACTION -- 3
